Title: From George Washington to Brigadier General William Smallwood and the Field Officers of the Maryland Line, 2 March 1779
From: Washington, George
To: Smallwood, William,Field Officers of the Maryland Line

Gentlemen,
Head Quarters Middle Brook 2d March 1779

Inclosed you have the settlement of rank in the Maryland line by a board of General-Officers, after a full representation and investigation of the different claims. You have also an explanation of the former powers of the State of Maryland to the Commander in Chief, respecting the disputes existing in your line.
You will be pleased to compare the abovementioned settlement with the resolve of Congress of the 24th of November last published in General orders of the 18th of december following which is to be final in all cases comprehended in it; but any cases to which it does not extend are to be noted, and officers unconnected with the dispute will be appointed to decide them.
I cannot conclude without earnestly recommending it to the Gentlemen concerned to acquiesce in the decisions which shall now be made, though repugnant in some instances to their expectations and wishes. It is to be hoped that hereafter the progress of promotion and rank will be more uniform and satisfactory; and since the war seems to be arrived at a stage in which we are ballancing between the prospect of an immediate and glorious peace and the vigorous exertions of one more campaign; I trust those who are interested, influenced by the desire of putting a finishing hand to the first and sharing in the honor of the last, will not leave the serv[ic]e; because they cannot be placed precisely in the situation to which they conceive themselves intitled.